EXHIBIT 99.1 B Communications' First QuarterEarnings Release Scheduled For May 21, 2015 Ramat-Gan, Israel May 14, 2015, B Communications Ltd. (NASDAQ/TASE: BCOM), today announced that it will release its First quarter results onThursday, May 21, 2015. On the same day, B Communications' management will host an interactive teleconference to discuss its main key parameters and its unconsolidated results at 5:00 PM Israel Time / 10:00 AM EST. To participate, please call one of the following access numbers several minutes before the call begins 1-866-860-9642 from within the U.S. or 0-800-4048-418 from within the U.K, or +972-3-9180604 from Israel or other international locations. In addition, Bezeq - The Israel Telecommunication Corp., B Communications' subsidiary, will conduct a conference call hosted by Mr. Shaul Elovitch, Bezeq Chairman and Mr. David "Dudu" Mizrahi, Bezeq Chief Financial Officer and Deputy CEO, on Thursday, May21, 2015, at 4:00 PM Israel Time / 9:00 AM EST. Participants are invited to join the live conference call by dialing: International Phone number: +972-3-918-0688 Israel Phone number: 03-9180688 A live webcast of Bezeq's conference call will be available on the investor relations section of the Bezeq corporate website at www.bezeq.co.il. Please visit the website at least 15 minutes early to register for the webcast and download any necessary audio software. About B Communications B Communications is a telecommunications-oriented holding company and its primary holding is its controlling interest in in Bezeq - The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BEZQ). B Communications shares are traded on NASDAQ and the TASE under the symbol BCOM For more information please visit the following web sites: www.eurocom.co.il; www.igld.com; www.bcommunications.co.il; www.ir.bezeq.co.il For further information, please contact: Idit Cohen – IR Manager idit@igld.com / Tel: +972-3-924-0000 Investor relations contacts: Hadas Friedman-Investor Relations Hadas@km-ir.co.il/ Tel: +972-3-516-7620
